925 F.2d 489
288 U.S.App.D.C. 258
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MICHIGAN CONSOLIDATED GAS COMPANY and Michigan GasUtilities, A Division of UtiliCorp United Inc., Petitioners,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
Nos. 89-1442, 89-1562, 89-1572, 89-1603 and 89-1606.
United States Court of Appeals, District of Columbia Circuit.
Jan. 25, 1991.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondent's motion for remand and the responses thereto, the joint motion to govern further proceedings and the responses thereto, petitioner's motion for an order summarily granting the petitions for review and the response thereto, it is


2
ORDERED that respondent's motion for remand be granted.  It is


3
FURTHER ORDERED that the joint motion to govern further proceedings be denied.  It is


4
FURTHER ORDERED that the motion to summarily grant the petitions for review be denied.  It is


5
FURTHER ORDERED that all remaining motions be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.

ORDER

7
Upon consideration of Respondent's motion for an order summarily granting petition for review, it is


8
ORDERED that the be denied.  The Clerk is directed to file the lodged document.